United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-20708
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BRYAIN C. WILSON,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-298-1
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Bryain C. Wilson was found guilty following a bench trial of

being a felon in possession of a firearm in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2).    He argues that the district

court’s original order suppressing evidence of the firearms was

correct and should be reinstated.    Wilson concedes that his

argument is foreclosed under the law of the case doctrine by this

court’s decision in United States v. Wilson, 306 F.3d 231, 237

(5th Cir. 2002) (holding that the evidence was admissible and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20708
                                -2-

vacating district court’s order suppressing the evidence).   He

raises the claim solely to preserve the issue for possible

further review.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that an appellee’s brief not be required.   The unopposed motion

is GRANTED.   The judgment of the district court is AFFIRMED.

     AFFIRMED; MOTION GRANTED.